UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7639


MICHAEL ANTHONY MCKEOWN,

                Plaintiff - Appellant,

          v.

HENRY D. MCMASTER, Attorney General; JOHN W. MCINTOSH, Chief
Deputy Attorney General; DONALD JOHN ZELENKA, Assistant
Deputy Attorney General; SAMUEL CREIGHTON WATERS, Senior
Assistant Attorney General; SALLEY W. ELLIOT, Assistant
Attorney General,

                Defendants,

          and

KAREN C. RATIGAN, Assistant Attorney General; RODNEY WADE
RICHEY; C. DENTON MATTHEWS, Assistant Solicitor; LINDA
WHISENHUNT, Solicitor; SKIP GOLDSMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:09-cv-00655-JMC)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Anthony McKeown, Appellant Pro Se.        William Henry
Davidson, II, Daniel C. Plyler, DAVIDSON & LINDEMANN, PA,
Columbia, South Carolina; Rodney Wade Richey, Greenville, South
Carolina; Christopher R. Antley, DEVLIN & PARKINSON, PA,
Greenville,   South   Carolina;   James    Lee Goldsmith,  Jr.,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Michael Anthony McKeown appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint and its

subsequent orders denying his motion to alter or amend filed

pursuant to Fed. R. Civ. P. 59(e).         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.          McKeown v. Ratigan, No.

1:09-cv-00655-JMC (D.S.C. Sept. 2, 2010).            We deny McKeown’s

motion   for   appointment   of   counsel.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    3